Citation Nr: 0725001	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service connected back 
disability. 

2.  Entitlement to service connection for bilateral mild 
degenerative arthritis of the hips, to include as secondary 
to service connected back disability. 

3.  Entitlement to an increased rating for a low back 
disorder, currently rated as 40 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Detroit, Michigan, (hereinafter RO).  


FINDINGS OF FACT

1.  The weight of the competent evidence is against a 
conclusion that a knee or hip disorder is etiologically 
related to an in-service injury, symptomatology or pathology 
or to service-connected back disability. 

2.  Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief is 
not demonstrated; service connected low back disability does 
not include a fractured vertebrae.   

3.  Disability due to the service-connected back disorder 
does not include ankylosis and is not shown to include 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest as prescribed by a physician having a 
total duration of at least six weeks during the past twelve 
months.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of service connected back disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006). 

2.  Mild degenerative arthritis of the hips was not incurred 
in or aggravated by service and is not proximately due to or 
the result of service connected back disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006). 

3.  The criteria for a rating in excess of 40 percent for a 
low back disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §4.71a, Diagnostic Codes (DCs) 
5292, 5293, 5295 (2001); 38 C.F.R. § 4.71a DCs 5235-5243 
(2006).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in March 2003 notified the veteran of the 
evidence he needed to submit in order for his claims for 
service connection to be granted.  As for the duty to assist, 
the veteran's service medical records have been obtained, 
along with private medical records.  The veteran has been 
afforded VA Compensation and Pension examinations.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  While the March 2003 letter to the veteran did 
not inform him of the veteran of the evidence necessary to 
grant his claim for an increased rating for his service 
connected back disability, as there no indication that any 
failure on the part of VA to provide notice or assistance 
affects the resolution of the increased rating issue, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


II. Legal Criteria/Analysis

A.  Knees/Hips 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

The service medical records reflect treatment for low back 
strain and spasms beginning in January 1967.  March 1967 
service medical records refer to a back injury after the 
veteran lifted a 300 pound parachute.  No complaints or 
findings with regard to the knees or hips were recorded at 
that time, or on any other service medical record, to include 
the reports from the October 1969 separation examination.  
Following separation from service, the RO established service 
connection for a low back disorder effective from October 
1969.  The disability, listed on the most recent rating 
decision as chronic lumbar strain associated with trauma and 
minimal degenerative changes of the lumbar spine, has been 
rated as 40 percent disabling effective from June 1998.  

The post service evidence includes reports from an August 
1977 VA examination that reflect complaints of right hip pain 
but no objective findings of a right hip disability, with the 
diagnosis limited to mild degenerative changes of the lumbar 
spine.  Private clinical records dated from 1975 to 1982 
refer to treatment for a back disorder but contain no 
objective evidence of a hip or knee disorder.  A January 1979 
VA examination showed the veteran complaining about pain 
radiating from the lower back to the right knee.  The 
neurological examination conducted at that time was negative, 
and the diagnosis was again limited to a back disability.  

At a June 1982 VA examination, the veteran reported pain 
ranging from the lower back to the neck and shoulders as well 
as pain in the right leg.  Again, no objective findings with 
respect to the knees or hips was described and the diagnosis 
was limited to a back disorder.  At a November 1989 VA 
examination, the veteran described pain radiating from his 
low back to the knee level.  Electromyographic testing was 
negative at that time.  May 1995 VA examinations did not 
result in a diagnosed knee or hip disorder, and an August 
1998 VA examination of the knees was negative, and showed 
functional impairment to be limited to the lumbosacral and 
cervical spines.  An April 2002 x-ray of the hips conducted 
at a private medical facility was negative.  X-rays of the 
knees conducted at that time showed early osteoarthritic 
changes.  

The veteran's central contention is that he developed knee 
and hip disabilities not as a direct result of service, but 
as a result of his service-connected back disability.  As 
such, he is claiming entitlement to secondary service 
connection for a back disability pursuant to 
38 C.F.R. § 3.310.  As support for this assertion, he 
submitted a private medical statement dated in June 2002.  
This physician indicated that the veteran had been known to 
him for approximately two years, and that the veteran 
reported to him that he had sustained a back injury in 1966 
during service and that the "extent" of the injury was not 
known at that time.  The veteran stated that he has had 
progressive back pain with decreased tolerance for ambulation 
since this back injury, and that this was "taking a toll on 
him especially in his lower back, knees and hips."  Upon 
examination at that time, the veteran walked with cane and 
there was decreased external hip rotation.  There was 
crepitus in both knees, worse on the left.  Following the 
examination, the private physician stated as follows: 

It is my opinion that the patient did 
suffer this injury in 1966 through the 
Air Force and [it] has left him with 
degenerative disc disease.  I have 
obtained some x-rays which showed a 
hypertrophic spondylosis as well as a 
degenerative disc disease at L5/S1 and 
facet osteoarthropathy at L4/5 and L5/S1 
with some degenerative changes in the 
hips as well.  There is very minimal 
levoscoliosis pr[e]sent as well.  His 
left knee shows very early changes of 
osteoarthritis.  

It is my opinion that [the veteran]'s 
injury started this process and has 
continue[d] on debilitation as [a] result 
of the original injury.  He has been 
dealing with this for quite sometime and 
has done very well.  [The veteran] should 
get any benefits that are necessary for 
him to maintain his current standard of 
living and his current lifestyle.  He 
should also get any benefits that might 
be due to him because of this disability.  

The veteran was afforded a June 2003 VA examination to 
determine if he had a hip or knee disability as a result of 
the service-connected low back disorder.  It was indicated 
the claims file had been sent to the examiner for review.  
The examiner recorded the veteran's history, to include 
reference to cervical spine surgery in 1994.  Since this 
surgery, the veteran reported that the problem in his legs 
had worsened.  Upon examination, it was indicated there was 
no evidence of a neurological deficiency associated with the 
veteran's low back disorder.  The examiner did indicate there 
was evidence of residual myelopathy of the limbs relating to 
the veteran's cervical spine surgery.  Some limitation of 
knee and hip motion was demonstrated, but the examiner 
concluded that it was not likely that the veteran's hip and 
knee conditions were related to lumbar strain, and that they 
were more likely related to a non-service connected cervical 
spine condition.  (Service connection has been denied for a 
cervical spine condition, with the most recent rating 
decision addressing this matter in August 2000 finding that 
new and material evidence had not been received to reopen the 
veteran's claim for service connection for a cervical spine 
disorder).  

While there is evidence in the form of the June 2002 opinion 
from a private examiner linking knee and hip disabilities to 
the in-service back injury, this opinion appears to have been 
based solely on a history reported by the veteran as there is 
no indication that the private examiner had the benefit of a 
review of the claims file.  Such evidence is not probative.  
See LeShore v. Brown, 8 Vet. App. 409 (1995) (finding that 
the filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional); see also 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

After reviewing the other medical evidence of record, the 
Board finds this evidence to be more probative than the June 
2002 private examiner's opinion.  First, as clearly 
demonstrated above, the reports from the in-service back 
injury do not describe any knee or hip pathology or 
complaints.  Second, multiple VA and private examinations 
conducted since April 1977, and private clinical records 
dated from 1975 and prior to the June 2002 opinion, have not 
described the veteran as having any knee or hip pathology as 
a result of the in-service back injury or due to service 
connected back disability, to include an altered gait pattern 
resulting therefrom.  Finally, the VA examiner, to whom the 
claims file was forwarded by the RO, was asked to 
specifically address the veteran's contentions with regard to 
secondary service connection and concluded that it was not 
likely that the veteran had a knee or hip disability as a 
result of the service connected back disability.  As such, 
the Board finds that the probative weight of the negative 
evidence exceeds that of the positive.  While the Board has 
considered the veteran's assertions that he has knee and hip 
disorders that are the result of his service connected back 
disability, such assertions cannot be used to establish a 
claim as a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  
 
Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for knee and hip disabilities, to 
include as secondary to a service-connected back disability, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 


B.  Low Back

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  Traumatic arthritis is rated as 
for degenerative arthritis.  DC 5010.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
23, 2002, and September 26, 2003.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The RO addressed the veteran's claim for an increased rating 
for his service-connected back disability under both the old 
criteria and the current regulations.  (See February 2004 
Statement of the Case)  Therefore, there is no prejudice to 
the veteran for the Board to apply the regulatory revisions 
in the adjudication below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Prior to the regulatory changes referenced above, 38 C.F.R. 
4.71a, DC 5293 (2001), provided for a 40 percent rating for 
intervertebral disc syndrome for severe disability, with 
recurring attacks and intermittent relief.  A 60 percent 
disability rating was warranted if the syndrome was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  The only other diagnostic codes 
pertaining to the rating of spine disabilities prior to the 
regulatory changes providing for a rating in excess of 40 
percent required residuals of a vertebral fracture requiring 
a neck brace (DC 5285) or ankylosis (DCs 5286, 5289).  

Under the criteria for rating spine disabilities effective 
since the regulatory changes codified at 38 C.F.R. § 4.71, 
DCs 5235-5243 (2006), a rating in excess of 40 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the previous 12 months.  For purposes of evaluations under 
the revised criteria for rating intervertebral disc syndrome, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5243 (2006), Note 1.   

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note (2).

The Board notes that the veteran has not made any specific 
contentions with regard to the rating assigned for his 
service-connected back disability, to include in his claim 
for service connection for knee and hip disabilities 
submitted in June 2002 which initiated this appeal.  In his 
August 2003 notice of disagreement, he also did not find any 
fault with the discussion concerning the rating assigned for 
his service connected back disability in the June 2003 rating 
decision, and instead limited his disagreement to the denial 
of his claims for service connection.  Nonetheless, the issue 
of entitlement to an increased rating must formally be 
adjudicated given the fact that his issue was addressed in 
the February 2004 Statement of the Case, and the veteran did 
indicate in his March 2004 Substantive Appeal that he wished 
to appeal "all" of the issues listed on this Statement of 
the Case.  

As referenced above, the service medical records reflect 
treatment for a back disability, and service connection was 
granted for a back disability effective from October 1969.  A 
noncompensable rating was originally assigned by analogy to 
DC 5295.  Thereafter, the rating was increased to 10 percent, 
under DC 5003, by an October 1977 rating decision, which 
listed the service connected disability as minimal 
degenerative change[s] in the lumbar spine after an August 
1977 VA x-ray demonstrated such findings.  This 10 percent 
rating was continued until March 1979, at which time the 
rating was increased to 20 percent under DC 5295, with the 
service connected disability said to include chronic lumbar 
strain associated with trauma and minimal degenerative 
changes of the lumbar spine.  This rating action also 
followed receipt of private medical reports dated in 1978, 
with one such report referencing a bulging lumbosacral disc.  

Thereafter, and following a reduction in the rating for the 
lumbar spine to 10 percent by a July 1982 rating action, and 
an increase in the rating to 20 percent by an August 1995 
rating decision, a December 1998 rating decision increased 
the rating to 40 percent under DC 5295.  This action followed 
receipt of an August 1998 VA examination which reflected 
severe limitation of lumbar motion.  (The highest assignable 
rating for limitation of lumbar motion under the "old" or 
revised criteria is 40 percent for "severe" limitation of 
motion).  This 40 percent rating has been continued until the 
present time.  

More recent clinical evidence includes an April 2002 private 
x-ray of the lumbar spine which demonstrated hypertrophic 
spondylosis as well as degenerative disc disease at L5/S1 and 
facet joint osteoarthropathy at L45 and L5/S1 bilaterally.  
At the most recent examination of the lumbar spine in June 
2003, the veteran described constant low back pain, but 
indicated that most of his problems involved his legs.  He 
descried the intensity of his back pain as four or five out 
of ten.  Upon examination, the lumbar lordosis was normal and 
the muscle tone was good without spasm.  There was no 
scoliosis or tenderness in the lower back.  Range of motion 
was to 15 degrees of extension, 35 degrees of flexion, right 
and left lateral flexion of 10 degrees and rotation of 10 
degrees.  There was evidence of incoordination, but not 
weakness or fatigability.  Functional loss due to subjective 
complaints of pain was absent.  As indicated in the 
discussion with respect to the claims for service connection, 
this examination also did not reveal any neurological 
difficulty relating to the veteran's low back disorder.  

Review of this evidence, in particular the most recent VA 
examination of the spine in June 2003 detailed above, leads 
the Board to concede, for the purpose of this decision, that 
the limitation of motion in the lumbar spine is severe.  
However, as the highest assignable rating for limitation of 
motion, under either the old (38 C.F.R. § 4.71, DC 5292 
(2002)) or revised criteria is 40 percent, increased 
compensation may not be assigned on the basis of limitation 
of motion attributable to arthritis in the lumbar spine.  
Also, while the Board concedes a "severe" disability due to 
lumbosacral strain, as the highest assignable rating under 
the old criteria for rating lumbosacral strain was 40 percent 
for severe disability (38 C.F.R. § 4.71a, DC 5295 (2002)), an 
increased rating may also not be assigned on the basis of 
lumbosacral strain under the old criteria. 

With regard to increased compensation on the basis of 
intervertebral disc syndrome, after reviewing the pertinent 
evidence, in particular the more recent clinical evidence, 
the Board finds that the objective evidence does not 
demonstrate "pronounced" disability attributable to the 
lower back, or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past twelve months.  As a result, entitlement to a rating 
in excess of 40 percent is not warranted under the old or 
revised criteria for rating intervertebral disc syndrome.  As 
support for this determination, the Board notes that not only 
has the veteran not described the manifestations of 
intervertebral disc syndrome required for increased 
compensation, the VA examiner who conducted the most recent 
VA examination found that there were no neurological 
difficulties resulting from the veteran's low back disorder.  

The only other bases for a rating in excess of 40 percent for 
a disability of the spine under the old or new criteria as 
set forth above require there to be a fractured vertebrae or 
ankylosis associated with the service connected back 
disorder.  Such pathology is not claimed or demonstrated.  
Finally, the Board has also considered the complaints of low 
back pain, and potential additional limitation of functioning 
resulting therefrom.  However, there is insufficient 
objective evidence to conclude that the veteran's back pain 
is associated with such additional functional limitation as 
to warrant increased compensation pursuant to provisions of 
38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, the June 2003 VA 
examination showed the examiner concluding that there was no 
functional loss demonstrated due to the veteran's complaints 
of pain.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his service connected low 
back disorder, and his service-connected residuals have not 
shown functional limitation beyond that contemplated by the 
40 percent rating currently assigned.  Accordingly, referral 
of this decision for extraschedular consideration is not 
indicated.  


ORDER

Service connection for a bilateral knee disorder, to include 
as secondary to service connected back disability, is denied. 

Service connection for bilateral mild degenerative arthritis 
of the hips, to include as secondary to service connected 
back disability, is denied. 

A rating in excess of 40 percent for low back disorder is 
denied. 


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


